TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00702-CR




Irene Mendez Palomo, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 04-356-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s second motion for extension of time to file brief is granted.  Appellant’s
counsel, Ms. Patricia J. Cummings, is ordered to tender a brief in this cause no later than September
1, 2005.  No further extension of time will be granted.
It is ordered July 29, 2005.
 
Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish